Citation Nr: 0928151	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  00-06 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), previously claimed as service connection for 
residuals of viral gastritis and diarrhea, to include as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
infertility, weight gain, hair loss, residuals of viral 
gastritis and diarrhea, all as due to an undiagnosed illness, 
and for adjustment disorder with anxiety, sinusitis and a 
thyroid cyst.

In October 2000, the Veteran testified at a hearing on appeal 
at the RO before a Veterans Law Judge (Travel Board hearing), 
who is no longer employed by the Board; a copy of the 
transcript is associated with record.  In an April 2005 
letter, the Board asked the Veteran if she wanted another 
hearing by a different Veterans Law Judge.  She was given 30 
days from the date of the letter to respond and was notified 
that, in the absence of a reply, the Board would assume that 
she did not want another hearing and the Board would proceed 
with its review of the case.  No response was received.  38 
C.F.R. § 20.704 (2008).

In April 2001, the Board remanded the case for additional 
development.  While on remand, in statements received in 
October 2003 and October 2004, the Veteran withdrew her 
service-connection claims for a thyroid cyst and for 
infertility.  Thus, these issues are no longer in appellate 
status.  38 C.F.R. § 20.204 (2008).  In these same 
statements, the Veteran also asked that her service-
connection claims for residuals of viral gastritis and for 
diarrhea, to include as due to an undiagnosed illness, be 
combined as one for service connection for irritable bowel 
syndrome (IBS), which the RO had not yet adjudicated.  This 
issue was referred to the RO for appropriate action.  The 
Board found that the issues of service connection for 
residuals of viral gastritis and diarrhea were inextricably 
intertwined with the issue of service connection for 
irritable bowel syndrome, and, accordingly, appellate review 
was deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Further, in a June 2004 VA Form 21-4138, the Veteran claimed 
that her disabilities warrant a 100 percent rating.  This 
statement is construed as either a claim for a nonservice-
connected pension or a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
and is referred to the RO for appropriate action.  

The Board also notes that the Veteran has a pending claim for 
service connection for posttraumatic stress disorder (PTSD), 
which is being developed, and thus is not before the Board 
for appellate consideration.

The issue of entitlement to service connection for IBS, 
previously claimed as service connection for residuals of 
viral gastritis and diarrhea, to include as due to an 
undiagnosed illness is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Competent medical and lay evidence of record demonstrates 
that the Veteran has a respiratory disorder, allergic 
rhinitis, which manifested in service.





CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, 
allergic rhinitis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal regarding the issue 
addressed in this decision.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The Veteran claims that she has sinusitis that began during 
active duty. 

The Board notes that the Veteran's claims file was lost when 
it was remanded to the RO in June 2005, and that it has been 
reconstructed; however, it appears that many of the treatment 
records, including her service treatment records, cannot be 
located.  In its June 2005 remand, the Board noted that 
service treatment records showed treatment of seasonal 
sinusitis in July 1990, and sinusitis in July 1992.  At a 
January Persian Gulf War registry examination, the Veteran 
complained of some problems with sinusitis, which she was 
told was attributed to all the dust and sand in Saudi Arabia 
as well as the dryness.  Since her return, she reported 
having occasional flare-up of sinusitis.  A November 1997 VA 
magnetic resonance imaging (MRI) of the brain revealed that 
the paranasal sinuses were normally aerated.  

A May 2001 private medical record shows that the Veteran gave 
a history of headaches and epistaxis from allergic rhinitis 
and sinusitis.  She indicated that she had sinus congestion 
at the time of the treatment.  The examiner placed her on a 
nasal spray for allergic rhinitis.  The Veteran was seen 
later in May 2001 and reported that the medication had helped 
somewhat with her allergic rhinitis but that she still had 
pressure and intermittent headaches.  In August 2001, the 
private physician noted that the Veteran had chronic 
sinusitis, and placed her on additional medication.  

On VA examination in August 2003, there was no evidence of 
sinus tenderness, nasal crusting, discharge from the nose, 
including postnasal discharge.  The examiner diagnosed the 
Veteran with chronic sinusitis.  August and September 2008 
private medical records show that the Veteran was diagnosed 
with sinusitis and had congestion.  

A February 2009 VA pulmonary examination report shows that 
the Veteran stated that her symptoms first began in 1992 and 
that it was mainly watering of her eyes. She was first 
treated in 1994 or 1995.  Her current complaints were that 
she had a stuffy nose everyday.  The examiner concluded that 
the Veteran had symptoms of allergic rhinitis and there 
appeared to be a polyp in her right nares.  The examiner 
noted that it was difficult to ascertain from the claims file 
whether this was actual sinusitis or allergic rhinitis.  At 
the time, she had symptoms of allergic rhinitis.  

A March 2009 VA sinus examination report shows that the 
Veteran reported that she had difficulty breathing from the 
nose for the past twenty years.  The examiner noted that the 
Veteran had been diagnosed with sinusitis.  Upon examination, 
the examiner diagnosed allergic rhinitis and hypertrophy of 
both inferior turbinates.  The assessment was perennial 
allergic rhinitis.   The examiner noted that no actual 
service treatment records were available for review but that 
the Veteran had symptoms for at least 15 to 20 years which 
may have been there during service and that allergic rhinitis 
may be service-connected.  

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans 
Claims (Court) held that, although the Veteran's claim 
identifies a specific diagnosis, it cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim 
for any related disability that may reasonably be encompassed 
by several factors including: the claimant's description of 
the claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of the claim. 

Resolving any reasonable doubt in her favor, the Board finds 
there is sufficient evidence to support the Veteran's service 
connection claim for a respiratory disorder.  The Board notes 
that the Veteran has claimed service connection for 
sinusitis; however, she has been diagnosed with allergic 
rhinitis and the March 2009 examiner has linked this to her 
time in service.  Pursuant to the holding in Clemons, the 
Board finds that service connection is warranted for allergic 
rhinitis.  

Service connection is warranted when there is evidence of a 
current disability as established by a medical diagnosis; of 
incurrence of a disease or illness in service, established by 
lay or medical evidence; and of a nexus between the in-
service disease or illness and the current disability 
established by medical evidence.  Boyer, supra.  In this 
case, the Veteran has a current diagnosis of allergic 
rhinitis, lay and medical evidence has been submitted that is 
sufficient to show in-service manifestations and continuation 
of a respiratory disorder, and competent medical evidence 
provides a link between her active duty and her current 
allergic rhinitis.  For these reasons, service connection is 
warranted for allergic, claimed as depression.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a respiratory disorder, allergic 
rhinitis, is granted.


REMAND

The Veteran initially claimed service connection for 
residuals of viral gastritis and diarrhea, claimed as due to 
an undiagnosed illness.  She subsequently changed her claim 
to one for IBS.

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
As noted above, the Veteran's claims file was lost and was 
reconstructed.  The reconstructed claims file includes a 
statement of the case (SOC) issued in September 1999 and 
supplemental statements of the case (SSOC) issued in 
September 2003 and May 2009, which indicate that certain 
evidence was previously included in the claims file that is 
not presently part of the claims file.  The September 1999 
SOC lists the Veteran's service treatment records, treatment 
records from the WINN Army Hospital from July 1993 through 
January 1995, outpatient treatment records from the VA 
medical center in Bay Pines from October 1997 to January 
1998, including a Gulf War Registry Sheet, and VA examination 
reports from January 1999 as evidence that was considered at 
that time.  The May 2003 SSOC reflects that VA progress notes 
from February 2003 through July 2003, an April 2003 VA 
examination report and various private medical records were 
considered as evidence at that time.  It appears that the 
Veteran's service treatment records may have been lost when 
the claims file was lost.  The Board finds that another 
attempt should be made to obtain any missing service 
treatment records.  The RO should contact the National 
Personnel Records Center (NPRC) and the Veteran's service 
department in order to attempt to obtain any of the Veteran's 
service treatment records.  The file in its current state 
contains no VA treatment records and examination reports from 
February and March 2009 only.  Private treatment records are 
part of the claims file; however, the Board finds that the 
Veteran should be sent current release forms in order to 
enable VA to obtain any treatment records she indicates would 
show treatment for her gastrointestinal problems from the 
time she left the service.  In addition, the RO should obtain 
all VA treatment records and examination reports for the 
Veteran since her discharge from service.  

Service connection may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a 'Persian Gulf Veteran;' 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2008).

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.   38 C.F.R. § 
3.317(d).  In the present appeal, the Veteran served in 
Southwest Asia from October 1990 to May 1991, making him a 
Persian Gulf Veteran.

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest. Id.

A qualifying 'chronic disability' includes: (A) an 
undiagnosed illness, (B) the following medically unexplained 
chronic multi symptom illnesses: chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, as well as any 
other illness that the Secretary of VA determines is a 
medically unexplained chronic multi-symptom illness; and (C) 
any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).    

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).


The Board notes that, in cases where a Veteran applies for 
service connection under 38 C.F.R. § 3.317 but is found to 
have a disability attributable to a known diagnosis, further 
consideration under the direct service connection provisions 
of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Based on the foregoing, the Board finds that, in order to 
fulfill the duty to assist, after receipt of the Veteran's 
medical records, the Veteran should be afforded a VA 
examination to determine whether she has a chronic 
gastrointestinal disability; that is, whether she has an 
undiagnosed illness or IBS which existed for six months or 
more and has become manifest to a degree of a 10 percent 
disability rating under the appropriate Diagnostic Code.  As 
noted above, if the Veteran has a diagnosis of IBS, the 
examiner should include an opinion as to whether the 
Veteran's IBS is etiologically related to her active duty.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the 
National Personnel Records Center (NPRC), 
the service department and any other 
source referred by NPRC, for the 
Veteran's complete service treatment 
records and any other useful information 
for that time period, including unit 
histories, diaries, operational reports 
or other military records that might 
support the appellant's claim.  If the 
NPRC and the service department are 
unable to supply the requested 
information, that should be noted, along 
with information as to where such records 
might otherwise be located.

2.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated her for her gastrointestinal 
disorders since she left service.  The 
AOJ should attempt to obtain records from 
each health care provider she identifies 
that might have available records.  The 
AOJ should obtain all treatment records 
from the VA and examination reports from 
January 1999 and April 2003.  If records 
are unavailable, please have the provider 
so indicate.  

3.  The AOJ should make arrangements for 
the Veteran to be afforded a 
gastrointestinal examination, by an 
appropriate specialist, to determine 
whether the Veteran has an undiagnosed 
gastrointestinal condition or IBS which 
existed for six months, and, if she does 
have a diagnosis of IBS, whether it is 
etiologically related to her time on 
active duty.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available 
to the examiner(s) for review of the 
pertinent evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The gastrointestinal examiner should 
offer an opinion as to (1) whether it is 
at least as likely as not (50 percent or 
more probability) that the Veteran has an 
undiagnosed gastrointestinal condition or 
IBS which has existed for six months or 
more, (2) if the Veteran is diagnosed 
with IBS, whether it is at least as 
likely as not (50 percent or more 
probability) that the disorder is a 
result of any incident in service or 
began to manifest during service or is 
etiologically related to the Veteran's 
active duty service in any way, and (3) 
in either case, the examiner should 
comment on the current status of the 
Veteran's gastrointestinal condition, to 
include symptoms such as periods of 
epigastric or abdominal distress, 
episodes of bowel disturbance, 
regurgitation and dysphagia.

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claims.  No action 
by the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on her claim.  38 C.F.R. § 3.655 (2008).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
 A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


